Appeal by self-insured employer from an award of the Workmen’s Compensation Board granting disability compensation. Appellant’s sole contention is that claimant’s refusal to submit to a myelogram test was unreasonable, and that claimant should be denied compensation by reason thereof. The board has found that claimant’s refusal to undergo the test was reasonable. Most of the medical testimony is to the effect that the test is not harmful or injurious, is necessary for proper diagnoses, and that claimant’s refusal is unreasonable. However, there is medical testimony to the contrary, with a qualification as to time. Claimant’s physician testified that claimant should not submit to such test, using such words as “ At the present time ” and “ at this time ’’. We think the matter should be remitted to the board for further development of medical testimony as of a later date. The proposed test is an aid to diagnoses only and in itself furnishes no relief. If the test indicates a herniated intervertebral disc subsequent surgery is necessary for relief, and the reasonableness of such operative procedure should also be developed. Award reversed and the matter remitted to the Workmen's Compensation Board for further proceedings, without costs. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.